08-3882-ag
Lin v. Holder
                                                                                    BIA
                                                                               Sichel, IJ
                                                                            A77 281 003
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL .


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 3 rd day of February, two thousand ten.

PRESENT:
          JON O. NEWMAN,
          ROSEMARY S. POOLER,
          DEBRA ANN LIVINGSTON,
                       Circuit Judges.
_______________________________________

QI LIN, ALSO KNOWN AS CHI LIN,
         Petitioner,

                v.                                                    08-3882-ag
                                                                             NAC
ERIC H. HOLDER JR., * UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                 G. Victoria Calle, New York, New York.

FOR RESPONDENT:                 Gregory G. Katsas, Assistant Attorney
                                General,   Luis   E.  Perez,   Senior
                                Litigation   Counsel,  Elizabeth   D.
                                Kurlan, Trial Attorney, Office of
                                Immigration     Litigation,     Civil
                                Division, United States Department of
                                Justice, Washington, D.C.


         *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric H. Holder Jr. is automatically substituted for former
Attorney General Michael B. Mukasey as respondent in this case.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review is
DENIED.

     Petitioner Qi Lin, a native and citizen of China, seeks
review of a July 11, 2008 order of the BIA affirming the
August 25, 2006 decision of Immigration Judge (“IJ”) Helen
Sichel denying his applications for asylum, withholding of
removal, and relief under the Convention Against Torture
(“CAT”).   In re Qi Lin, No. A 77 281 003 (B.I.A. July 11,
2008), aff’g No. A 77 281 003 (Immig. Ct. N.Y. City Aug. 25,
2006). We assume the parties’ familiarity with the underlying
facts and procedural history in this case.

     When the BIA agrees with the IJ’s conclusion that a
petitioner is not credible and, without rejecting any of the
IJ’s grounds for decision, emphasizes particular aspects of
that decision, this Court reviews both the BIA’s and IJ’s
opinions -- or more precisely, the Court reviews the IJ’s
decision including the portions not explicitly discussed by
the BIA. Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.
2005).   We review the agency’s factual findings, including
adverse credibility determinations, under the substantial
evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also Corovic
v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

     As an initial matter, Lin does not address the IJ’s
finding that his airport interview “significantly undercut his
asylum claim.”     Indeed, while Lin stated in his airport
interview that he came to the U.S. for democracy and because
China’s economy is poor, he later claimed that he came to the
U.S. because he had suffered and continued to fear persecution
under China’s coercive family planning policy, admitting that
he lied during the airport interview.      Lin also failed to
address additional findings, including the IJ’s observation
that he testified inconsistently as to whether he “escaped” or
was “thrown out” of the family planning office. Issues not
sufficiently argued in the briefs are considered waived and
normally will not be addressed on appeal in the absence of
manifest injustice. Yueqing Zhang v. Gonzales, 426 F.3d 540,
541 n.1 (2d Cir. 2005).   Accordingly, these findings stand as
valid bases for the IJ’s adverse credibility determination.
See Shunfu Li v. Mukasey, 529 F.3d 141, 146-47 (2d Cir. 2008);

                              2
Yun-Zui Guan, 432 F.3d at 396, 397 n. 6, 399 n. 8 (“[W]here
... a petitioner has provided two distinct, non-overlapping
accounts of persecution, ... an IJ must ... rely on the
commonsense observation that it is inconsistent for a
petitioner to respond to the same question about the nature of
his asylum claim with two entirely different responses.”).

     Moreover, substantial evidence supports the credibility
findings Lin does challenge. In concluding that Lin was not
credible, the IJ reasonably found implausible Lin’s testimony
that although family planning officials sent his sister-in-law
a notice requiring her to report for an abortion on January
31, 1999, officials went to his home and forced her to have an
abortion on January 25, 1999 because they feared that she
would escape. Even if plausible, Lin’s explanation was not so
compelling as to suggest error in the IJ’s finding. See Siewe
v. Gonzales, 480 F.3d 160, 168 (2d Cir. 2007) (“[R]ecord
support for a contrary inference-even one more plausible or
more natural-does not suggest error.”); Majidi v. Gonzales,
430 F.3d 77, 81 (2d Cir. 2005).

     The agency also reasonably found that Lin’s credibility
was undercut by the implausibility of his testimony that in
order to avoid being arrested by family planning officials, he
fled twice to his uncle’s house, even though officials knew
that he resided there.   Despite Lin’s arguments, we find no
basis to disturb the agency’s finding in this respect. See
Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.16
(2d Cir. 2006).

     Ultimately, substantial evidence supported the agency’s
adverse credibility determination and, thus, its denial of
Lin’s application for asylum, withholding of removal, and CAT
relief where the only evidence that he would be persecuted or
tortured depended on his credibility. See Paul v. Gonzales,
444 F.3d 148, 156 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any pending motion
for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              3